PEARSON, Judge.
The plaintiff appeals from a summary final judgment for the defendant. The cause came on before the trial judge upon motions for summary judgment filed by both the plaintiff and the defendant. The cause was at issue and there were on file depositions of the plaintiff and the defendant and an affidavit of the plaintiff. In addition certain photographs were introduced and used by agreement of the parties. The trial judge correctly determined that there was no issue of material fact and that the defendant was entitled to a judgment as a matter of law.
It is concluded that the plaintiff in this case was on the premises of the defendant’s apartment building for the purpose of visiting a friend who was a tenant of the defendant. Therefore the plaintiff, in her relationship with the defendant, was a licensee upon the premises. See Goldberg v. Straus, Fla.1950, 45 So.2d 883; McNulty v. Hurley, Fla.1957, 97 So.2d 185.
The uncontroverted facts before the court revealed that the plaintiff struck her toe against a rising portion of sidewalk and fell. The rise or lip was occasioned by a settlement of one edge of the sidewalk at a joint. These facts established that the slight change in level was not such as to involve an unreasonable risk to the licensee. Cf. Stewart v. Texas Co., Fla.1953, 67 So. 2d 653.
Affirmed.
CARROLL, CHAS., C. J., and HORTON, J., concur.